Citation Nr: 1029200	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-37 253	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUE

1. Whether there was clear and unmistakable error in the 
administrative decision in September 1969 by the RO, denying the 
claim for dependency and indemnity compensation.

2. Entitlement to an effective date earlier than January 24, 
2007, for the grant of dependency and indemnity compensation.  

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to July 1969.  
He died on active duty in July 1969.  The Appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an administrative decision, dated in September 2007, of 
a Department of Veterans Affairs (VA) Regional Office. 

In April 2010, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record. 


FINDINGS OF FACT

1. In an administrative decision in September 1969, the RO found 
that the Veteran's death was not incurred in the line of duty, as 
his death was due to his willful misconduct and denied the 
Appellant's claim for dependency and indemnity compensation; 
after the Appellant was notified of the determination and of her 
right to appeal, she did not file a notice of disagreement and 
the administrative decision by the RO became final based on the 
evidence of record; the administrative decision by the RO in 
September 1969 did not involve an error of fact or of law that 
was outcome determinative.

2. The first communication from the Appellant, evidencing intent 
to seek dependency and indemnity compensation, following the 
denial of the claim by the RO in an administrative decision in 
September 1969, was received by VA on January 24, 2007. 




CONCLUSIONS OF LAW

1. Clear and unmistakable error of fact or of law in the 
administrative decision in September 1969 by the RO, denying the 
claim for dependency and indemnity compensation, is not 
established.  38 C.F.R. § 3.105 (2009).

2. The criteria for an effective date prior to January 24, 2007, 
for the award of dependency and indemnity compensation based on 
new and material evidence have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

In a claim of clear and unmistakable error, the duties to notify 
and to assist under the VCAA are not applicable as the 
determination as to the existence of clear and unmistakable error 
is based on the facts and the law that existed at the time 
decision challenged was made, and no further factual development 
is appropriate. Parker v. Principi, 15 Vet. App. 407, 411-12 
(2002) (VCAA is not applicable to a claim of clear and 
unmistakable error in a rating decision by the RO, citing Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc)). 



Duty to Notify

On the claim for an earlier effective date, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete 
or substantially complete application for benefits, it will 
notify the claimant of the following: (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  The notification requirements are 
referred to as Type One, Type Two, and Type Three, respectively.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided the Appellant pre-adjudication, content-complying 
VCAA notice on the underlying claim for dependency and indemnity 
compensation by letter, dated in July 2007.  Where, as here, the 
claim has been granted and an effective date has been assigned, 
the claim has been more than substantiated, the claim has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose of the notice has been fulfilled.  
Furthermore, once a claim has been substantiated, the filing of a 
notice of disagreement with the RO's decision as to the effective 
date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the existence 
of additional evidence to substantiate the claim for an earlier 
effective date, no further assistance to the Appellant is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

Procedural History and Legal Criteria 

In an administrative decision in September 1969, the RO 
determined that the Veteran's death was not incurred in the line 
of duty, as his death was due to his own willful misconduct and 
denied the Appellant's claim for dependency and indemnity 
compensation.  After the Appellant was notified of the 
determination and of her right to appeal, she did not file a 
notice of disagreement and the administrative decision by the RO 
became final by operation of law based on the evidence of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

A claimant whose VA claim has been adjudicated by the RO has one 
year after the issuance of written notification in which to 
initiate an appeal to the Board by filing a notice of 
disagreement.  If no appeal is filed, the decision is final, and 
is not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  

Such a final decision may, however, be reversed where evidence 
establishes that it was a product of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).
A final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the evidence 
establishes such an error, the prior decision will be reversed 
and it will have the same effect as if the corrected decision had 
been made on the same date as the reversed or amended decision.  
38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either the 
correct facts, as they were known at the time, were not before 
the adjudicator or the statutory provisions extant at the time 
were incorrectly applied.  It is the sort of error, which had it 
not been made, would have manifestly changed the outcome at the 
time it was made.  It is an undebatable error, so that it can be 
said that reasonable minds could only conclude that the original 
decision was fatally flawed.  A determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc). 

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error of fact or of law that when 
called to the attention of later reviewers compels the conclusion 
to which reasonable minds could not differ that the result would 
have been manifestly different but for the error such that even 
where the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-45 (1993).  

If a claimant wishes to reasonably raise clear and unmistakable 
error there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  Fugo at 44.
 

Facts of Record at the Time of the Administrative Decision by the 
RO in September 1969

The evidence at the time of the administrative decision by the RO 
consisted of police reports of the City of Lawton, Oklahoma, an 
Army criminal investigation report, and reports of Army Medical 
Examination and Duty Status and Investigation for Line of Duty 
and Misconduct. 

On the basis of the initial interview of the Appellant by the 
Lawton police, the civilian police reports show that in July 1969 
in the kitchen at their residence, the Appellant (spouse) and the 
Veteran argued over the Veteran's drinking alcohol and the 
Appellant had asked the Veteran not to drink because he had hit 
her when he drank.  The Veteran then grabbed the Appellant and 
started to choke her.  The Appellant grabbed a knife from a 
dinette table and stabbed the Veteran in the chest.  The Veteran 
was pronounced dead on arrival at the hospital.  The Appellant 
was arrested. 

In her statement to the police, the Appellant stated that she 
argued with the Veteran about bringing alcohol to the house.  She 
stated that she was trying to get the Veteran not to drink and he 
told her that he was going to drink it anyway.  She stated that 
during the argument the Veteran pushed her and hit her and 
started to choke her.  She stated that she broke loose and the 
Veteran kicked her in the face and she then started to feel 
around for something to hit him with and she grabbed a knife off 
a table and stabbed him in the chest.  

The Lawton police also interviewed a witness, who was at the 
residence at the time.  The witness stated that he was in the 
living room, where he heard a noise, like dishes hitting the 
floor and table being pushed across the floor and that he went to 
the kitchen he saw that the Veteran had the Appellant on the 
floor and the Veteran was on top of her.  

The witness stated that he told them if they were going to fight 
he was leaving and he turned and left the residence, that as he 
reached the front lawn, the Appellant was at the front door with 
blood on the front of her clothing and she called to him to help 
her, that he went inside and found the Veteran lying in a pool of 
blood, and that he then got someone to call an ambulance.  

An Army criminal investigation report showed that the Appellant 
was charged with involuntary manslaughter (civil charge: first 
degree manslaughter) and that the Appellant had entered a plea of 
not guilty.  It was noted that the case remained under civilian 
jurisdiction. 

A Statement of Medical Examination and Duty Status shows that 
based on inpatient records the Veteran was not under the 
influence of alcohol and a blood alcohol test was not done.  At 
the time of death, the Veteran was on active duty and had a pass 
for authorized absence.  

A Report of Investigation and Line of Duty and Misconduct Status 
shows that the Veteran and his wife, the Appellant, were arguing 
over his drinking and they began to struggle.  The Veteran 
attempted to strangle the Appellant and she stabbed him.  No line 
of duty determination was made. 

In the administrative decision in September 1969, the RO found 
that at the time of death the Veteran was the aggressor and he 
had been drinking and with reasonable care and judgment he could 
have avoided provoking the fight which resulted in his death.  
The RO concluded that the Veteran's death was not incurred in the 
line of duty as it was due to his own misconduct.  

On January 24, 2007, the Appellant filed an application to reopen 
the claim for dependency and indemnity compensation.  In a 
decision in September 2007, the RO granted the benefit, effective 
January 24, 2007, the date of receipt of the application to 
reopen the claim.  
In September 2009, a copy of the Criminal Appearance Docket from 
Comanche County, Oklahoma was received, which showed that in 
August 1969, there was insufficient evidence to prove commission 
of crime by the Appellant.  

In a statement in April 2010 and in testimony in April 2010, the 
Appellant contended that at the time of death the Veteran was not 
intoxicated and he was on authorized leave and there was no 
evidence of willful misconduct.  She argued VA failed to complete 
the investigation.  She further argued that she was completely 
exonerated as she acted in self defense with no malice or intent 
to hurt the Veteran.  

Analysis 

Under the 38 C.F.R. § 3.1(n) as in effect in September 1969, 
"willful misconduct" means an act involving conscious wrongdoing 
or known prohibited action.   Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or wanton 
and reckless disregard of its probable consequences.  Willful 
misconduct will not be determinative unless it is the proximate 
cause of injury, disease, or death.  

A service department finding that injury, disease or death was 
not due to misconduct will be binding on the Department of 
Veterans Affairs unless it is patently inconsistent with the 
facts and the requirements of laws administered by the Department 
of Veterans Affairs.  38 C.F.R. § 3.1(n).   

In this case, the Army did not make any line of duty 
determination as evidence by the Report of Investigation and Line 
of Duty and Misconduct Status.  In the absence of the Army's 
finding that the Veteran's death was not due to willful 
misconduct, the RO was not bound by the Army's Report of 
Investigation and Line of Duty and Misconduct Status as it 
pertained to the Veteran's misconduct status.  

To this extent, the RO correctly applied the law, that is, 
38 C.F.R. § 3.1(n).  The Appellant has not argued an error of 
fact, regarding the content of the Report of Investigation and 
Line of Duty and Misconduct Status. 

The Report of Investigation and Line of Duty and Misconduct 
Status did show that the Veteran was authorized to be away from 
his duty station at the time of his death. 38 C.F.R. § 3.1(n).  
This information was also shown on DD Form 1300.  This fact is 
not disputed.  The Appellant has not argued an error of law, 
regarding the legal effect of the Veteran's duty status. 

The Appellant has argued a question of fact, that is, the Veteran 
was not intoxicated.  According to the Army Statement of Medical 
Examination, the Veteran was not under the influence of alcohol.  
In its determination the RO referred to the fact that the Veteran 
was drinking.  The RO did not find that the Veteran was 
intoxicated.  There is a distinction between drinking and 
intoxication as a person can drink alcohol and not be 
intoxicated.   The RO's reference to drinking was an accurate 
account of the facts of record on the basis of the interview by 
the Lawton police (the Appellant stated that they argued over the 
Veteran's drinking alcohol) and the Appellant's statement to the 
police (the Appellant stated that she argued with the Veteran 
about bringing alcohol to the house and that she was trying to 
get the Veteran not to drink the whiskey and he told her that he 
was going to drink it anyway).  For this reason, the RO had the 
correct facts as the facts were known at the time.  Moreover, the 
RO's determination of the Veteran's willful misconduct was not 
predicated on his drinking alcohol. 

The Appellant has not argued an error of law, regarding drinking, 
willful misconduct, and the proximate cause of the Veteran's 
death, and why the result of would have been manifestly 
different, but for an error of law. 



The Appellant argues that VA failed to complete the 
investigation, which would have shown that she was completely 
exonerated in the death of the Veteran as she was acting in self 
defense.  A failure by VA to develop the facts does not 
constitute clear and unmistakable error as such a failure cannot 
form a basis for a claim of clear and unmistakable because the 
failure results in only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  For this 
reason, any failure to develop the record does not constitute 
clear and unmistakable error of fact. 

The Appellant also argues that there was no evidence of willful 
misconduct.  Under then 38 C.F.R. § 3.5 (1969), dependency and 
indemnity compensation was payable to the veteran's surviving 
spouse because of a service-connected death.  A service-connected 
death meant that death was the result of an injury incurred in 
the line of duty in service.  38 C.F.R. § 3.1(k) (1969).  The 
term "in the line of duty" meant an injury incurred in the line 
of duty in service, unless the injury was the result of the 
Veteran's own willful misconduct [emphasis added].  38 C.F.R. 
§ 3.1(m) (1969). 

To the extent the Appellant refers to acting in self-defense, the 
focus of willful misconduct in the RO's administrative decision 
was on the actions of the Veteran, not the Appellant.  At the 
time, although the Appellant was apparently acting to protect 
herself, her actions were not relevant, unless the RO determined 
that the Veteran's death was not due to his own willful 
misconduct, which obviously the RO did not find.  38 C.F.R. 
§ 3.11 (Any person who has intentionally and wrongfully caused 
the death of another person is not entitled to dependency and 
indemnity compensation by reason of such death).  

In this case, the RO did not and was not required to address the 
Appellant's conduct, once the determination was made that the 
Veteran's death was due to his own willful misconduct.  As to 
Appellant's actions, there was no error of fact or of law under 
38 C.F.R. §§ 3.1(k), (m) and (n), 3.5, and 3.11. 
To the extent the Appellant alleges that there was no evidence of 
willful misconduct as to the Veteran, the RO determined that the 
Veteran was the "aggressor," which constituted willful 
misconduct.  

"Willful misconduct" is defined as an act involving conscious 
wrongdoing or known prohibited action and it involves deliberate 
or intentional wrongdoing with wanton and reckless disregard of 
its probable consequences and it must be the proximate cause of 
death.  38 C.F.R. § 3.1(n)(1),(3).  See Daniels v. Brown, 9 Vet. 
App. 348, 350 (1996). 

The finding of willful misconduct is a factual determination and 
depends upon whether the evidence establishes that the Veteran 
engaged in deliberate or intentional wrongdoing with reckless 
disregard of the probable consequences of the misconduct. 

According to the interview by the Lawton police, the Appellant's 
own statement, and the statement of a witness, the Appellant and 
the Veteran argued over the Veteran's drinking alcohol and the 
Appellant had asked the Veteran not to drink because he had hit 
her when he drank.  The Veteran then grabbed the Appellant and 
started to choke her.  The Appellant grabbed a knife from a 
dinette table and stabbed the Veteran in the chest (Lawton police 
interview).  

In her own statement, the Appellant stated that she argued with 
the Veteran about bringing alcohol to the house.  She stated that 
she was trying to get the Veteran not to drink and he told her 
that he was going to drink it anyway.  She stated that during the 
argument the Veteran pushed her and hit her and started to choke 
her.  She stated that she broke loose and the Veteran kicked her 
in the face and she then started to feel around for something to 
hit him with and she grabbed a knife off a table and stabbed him 
in the chest.  

The witness stated that he heard a noise, like dishes hitting the 
floor and table being pushed across the floor, and that he went 
to the kitchen and saw that the Veteran had the Appellant on the 
floor and the Veteran was on top of her.  

The facts show that the Veteran was the aggressor as he grabbed 
the Appellant, hit the Appellant, and choked the Appellant.  The 
Veteran's actions, the use of violence, established a deliberate 
wrongdoing.  As for reckless disregard of its probable 
consequences, which essentially involves conduct without concern 
for the probable consequences.   In this case, the probable 
consequence of the Veteran's conduct, the use of violence against 
the Appellant, was that the Appellant would try to defend herself 
in any way to ward off a life threatening attack as he tried to 
choke her and the Appellant did defend herself.  And the 
Veteran's actions, the use of violence, was the proximate cause, 
resulting in his death. 

Contrary to the Appellant's argument, at the time of the RO's 
determination the preponderance of the evidence supported a 
finding of willful misconduct under 38 C.F.R. § 3.1(n), that is, 
evidence of a deliberate wrongdoing (the Veteran's violent attack 
to include choking of the Appellant); wanton and reckless 
disregard of its probable consequences (there was a reasonable 
expectation that the Appellant who was attacked in life 
threatening way would defend herself); and the Veteran's violent 
actions were the proximate cause of this death. 

In a statement in 2008, the Appellant argued that the Veteran was 
a draftee and as a result he developed an unstable personality 
and behavior.  Neither the service treatment records nor the Army 
reports nor the civilian police reports of record in September 
1969 noted or suggested that the Veteran was unstable.  Stated 
differently, there was no evidence or fact of record that 
established that the Veteran was unstable at the time he attacked 
the Appellant in July 1969. 



For the reasons explained above, the administrative decision by 
the RO in September 1969, denying the Appellant's claim for 
dependency and indemnity, did not contain clear and unmistakable 
error of fact or of law. 

Earlier Effective Date

Procedural and Factual Background 

In an administrative decision in September 1969, the RO 
determined that the Veteran's death was not incurred in the line 
of duty, but was due to his own willful misconduct and denied the 
Appellant's claim for dependency and indemnity compensation.  
After the Appellant was notified of the determination, she did 
not file a notice of disagreement and the administrative decision 
by the RO became final by operation of law based on the evidence 
of record.  .

On January 24, 2007, VA received the Appellant's application to 
reopen the claim for dependency and indemnity compensation. 

In a rating decision in September 2007, the RO granted the 
Appellant's claim for  dependency and indemnity compensation, 
effective from the date of the receipt of the claim to reopen, 
January 24, 2007. 

Analysis 

A decision of a rating agency, RO, shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA issues 
written notification.  38 C.F.R. § 3.104. 

Under 38 U.S.C.A. §§ 5108, 7105(c), a decision by the RO that is 
not appealed is final and may not be reopened unless new and 
material evidence is presented. 

The effective date of an award of a claim reopened after final 
disallowance will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

The date of receipt of a claim is the date on which a claim is 
received by VA. 38 C.F.R. § 3.1(r).  The effective date for an 
award of benefits based upon new and material evidence is the 
date of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 9138 C.F.R. 
§ 3.400(q)(2).

The unappealed administrative decision in September 1969 by the 
RO, denying the Appellant's claim for dependency and indemnity 
compensation, became final by operation on the basis of the 
evidence of record after the Appellant was notified of the 
adverse determination and of her right to appeal.
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 

By operation of law, a previous decision by the RO is binding and 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. §§ 3.104(a), 3.105(a).  As held 
above, the administrative rating decision in September 1969 by 
the RO, denying the Appellant's claim for dependency and 
indemnity compensation, did not contain clear and unmistakable 
error of fact or of law.  

After the unappealed administrative decision in September 1969, 
the next relevant communication from the Appellant was the claim 
to reopen, which was received at the RO on January 24, 2007.  

Before January 24, 2007, there was no communication or action 
received by VA from the Appellant of intent to file to reopen the 
claim, constituting an informal claim under 38 C.F.R. § 3.155 and 
there was no pending claim under 38 C.F.R. § 3.160(c), that is, a 
claim previously filed by the Appellant that was not yet decided 
by RO prior to January 24, 2007.  

For the above reasons, there is no factual or legal basis to 
assign an effective date before January 24, 2007, and the RO 
assigned the earliest effective date legally permitted in this 
case for the grant of dependency and indemnity compensation, 
which is the date of receipt of the claim to reopen.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. 

As the preponderance of the evidence is against the claim for an 
effective date earlier than January 24, 2007, for the grant of 
dependency and indemnity compensation, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Reversal of the administrative decision in September 1969 by the 
RO, denying the Appellant's claim for dependency and indemnity 
compensation, based on clear and unmistakable error of fact or 
law, is denied.

An effective date earlier than January 24, 2007, for the grant of 
dependency and indemnity compensation to the Appellant is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


